Citation Nr: 1534436	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-17 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman



INTRODUCTION

The Veteran served on active duty from April 1984 to December 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision that continued a 30 percent rating for PTSD and assigned a 10 percent staged rating for tension headaches, effective June 16, 2010.  In November 2012, the RO increased the Veteran's staged 10 percent rating for tension headaches to 30 percent, effective, June 16, 2010.


FINDING OF FACT

In May 2015, prior to the promulgation of a Board decision in the matters of increased ratings for PTSD and tension headaches, the Veteran requested that her appeal in such matters be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims seeking increased ratings for PTSD and tension headaches; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104,  7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a written statement dated in May 2015, the Veteran withdrew her appeal in the matters of increased ratings for PTSD and tension headaches.  In this statement, she did not use the word "withdraw," but wrote that the claim should be "close[d]" and that it was not her "intent to open VAF9."  The Board finds that the Veteran' statement clearly indicates a desire to withdrawal her appeal and her language meets the criteria for withdrawal under 38 C.F.R. § 20.204.  As she has requested withdrawal of her appeal in these matters, there is no allegation of error of fact or law with respect to these claims remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider an appeal in these matters.


ORDER

The Veteran's appeal seeking increased ratings for PTSD and tension headaches is dismissed.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


